PER CURIAM.
The appellant raises two points on appeal. We find merit only in the point contesting the imposition of restitution in the court’s order modifying probation. The appellant contends that the court erred in ordering restitution without benefit of a hearing. We agree and strike condition 24 from the order modifying probation and direct the trial court to correct the appropriate probation order.
Reversed and remanded with directions consistent herewith. Affirmed in all other respects.
LEHAN, A.C.J., and HALL and PATTERSON, JJ., concur.